DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Amendment filed March 4, 2022 is acknowledged. 
Claims 1-10 were pending. Claims 6-8 and new claims 11-12, are being examined on the merits. Claims 1-5 and 9-10 are cancelled.

Response to Arguments
Applicant’s arguments filed on March 4, 2022 have been fully considered. 
The following objections and rejections are withdrawn in view of Applicant’s arguments, and amendments to the specification or claims:

Objection to Specification – embedded hyperlinks
Objections to claims 1 and 9-10
Rejection of claims 4-5 and 10 under 35 USC § 112(b), indefiniteness

Objection to Specification – sequence listing incorporation-by-reference paragraph
Applicant has amended the specification to add the incorporation-by-reference
paragraph. However, the amended paragraph does not include the size of the ASCII text file. In addition, the amended paragraph indicates that the date of creation was December 20, 2019. However, the sequence listing in this case appears to have been filed on October 4, 2019. Thus, the December 20, 2019 date in the amended paragraph is incorrect. 
This objection is maintained.

Objections to claim 6
	Applicant has amended claim 6. However, the amendment does not address the second objection identified in the Non-Final Office Action mailed December 7, 2021 (p. 3).
	This objection is maintained.

Rejection of claims 1-5 under 35 USC § 101
	Applicant has amended the claims to cancel claims 1-5, but has incorporated the canceled subject matter of claims 1-3, and claims 4-5, into new claims 11 and 12, respectively. Applicant states that the rejection should not be applied to new claims 11-12 because the kits of claims 11 and 12 comprise various PCR reaction components and controls (Remarks, p. 6).
However, each of these components was previously included in now-canceled claims 1-5, and as indicated in the Non-Final Rejection mailed December 7, 2021, these additional components are routine and conventional elements (pp. 5-7). Thus, these additional components do not amount to significantly more than the judicial exception (p. 6). Applicant did not present any evidence or arguments to suggest that these additional components are not routine or are not conventional.
The rejection is maintained to the extent that it applies to the currently amended claims.

Rejection of claims 1-4 under 35 USC § 103 over Newman in view of GenBank 
Accession No. KM408432.1 (and revision history) and Godfrey; Rejection of claims 5-10 under 35 USC § 103 over Newman in view of GenBank Accession No. KM408432.1 (and revision history), Godfrey and Shanks
	Applicant has amended the claims to cancel claims 1-5, but has incorporated the canceled subject matter of claims 1-3, and claims 4-5, into new claims 11 and 12, respectively. Applicant has also amended claim 6 to incorporate several new limitations, each of which is directed to tcpS being the target gene. Applicant argues that these limitations directed to tcpS being the target gene distinguish the instant claims from Newman, as “the tlpA gene is not tcpS” and that “[d]etecting the tlpA gene cannot [be used to] to determine [whether] the sample” comprises the enumerated Salmonella serovars (Remarks, p. 8). In addition, Applicant argues that, even if the target gene is known in the art, the claimed primers would not be able to be determined by the ordinary artisan through routine methods known in the art because “the accuracy of the primer[s] in [now] claim [11] is 100% … and [that] cannot be predicted in advance for those skilled in the art” (Remarks, p. 9).
	The Examiner disagrees. First, as noted in the Non-Final Office Action mailed December 7, 2021, the Newman sequence referred to as the “tlpA” gene is comprised within the claimed target gene, which Applicant refers to as “tcpS”. Newman identifies tlpA as being a virulence factor. The Newman primers correspond to positions 172-188 and 869-882 of GenBank Accession No. KM408432.11, which recites the tcpS sequence and is 882 nucleotides in length. Thus, the only apparent difference between tlpA and tcpS is that tcpS comprises an additional 172 nucleotides on the 5’ end of the molecule. Therefore, any primer that binds to tlpA, will also bind to tcpS. As a result, any prior art primers, including those taught in Newman, that bind to the tlpA gene will also bind to the tcpS gene, with the only difference being that amplicons generated from PCR using at least one primer that binds to the 5’ end of the tlpA gene sequence would be shorter than amplicons generated using at least one primer that binds to the 5’ end of the tcpS gene. Stated differently, “tlpA” and “tcpS” refer to the same gene, with “tlpA” simply being a truncated form of “tcpS”. Therefore, the new claim limitations requiring that the primers detect the tcpS gene by binding to the tcpS gene, and that an amplicon (i.e., “target band”) is generated only when the sample is one of the enumerated Salmonella serovars which uniquely include the tcpS gene, are anticipated by the teachings of Newman, because the instant claims do not exclude detecting the truncated tcpS gene (i.e., tlpA).
	Further, regarding the argument that the ordinary artisan would not be able to design the claimed primers because the claimed primers have 100% accuracy, the Examiner notes that the claim does not require that the primers have any particular level of accuracy. In addition, the MPEP notes that the reason or motivation to modify a reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. MPEP 2144 IV. Therefore, while Applicant may have chosen the particular claimed primers because of their accuracy, there may be other motivations for generating those particular primers. 
	These arguments are not persuasive. The rejections are maintained to the extent that they apply to the currently amended claims.

Specification
Regarding the requirements for nucleotide sequence disclosures, the application must contain the Sequence Listing ASCII text file itself, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes.
Specific deficiency: The incorporation-by-reference paragraph has been added in the Amendment filed March 4, 2022. However, as noted above, the amended paragraph does not include the size of the ASCII text file. In addition, the amended paragraph indicates that the date of creation was December 20, 2019. However, the sequence listing in this case appears to have been filed on October 4, 2019. Thus, the December 20, 2019 date in the amended paragraph is incorrect.

Claim Objections
Claims 6 and 11-12 are objected to because of the following informalities:  
In claim 6, the limitation “of PCR reaction system” in step 2, l. 2, should be “of a PCR 
reaction system”. In step (3), the first instance of “performing PCR reaction” should be removed and the second instance of “performing PCR reaction” should be “performing a PCR reaction”. In the “wherein the forward primer …” clause, the limitation “detect tcpS gene by binding” should be “detect the tcpS gene by binding”.
	In claim 11, the limitation “primers for detecting tcpS gene” in l. 2 should be “primers for detecting the tcpS gene”. In addition, the word “and” should be added after “DNA extraction reagent” in l. 6.
In claim 12, the word “and” should be added before “the negative control” in l. 2.

Appropriate correction is required.

Claim Interpretation
Claims 6 and 11 each recite the limitations “a forward primer having a nucleotide sequence” and “a reverse primer having a nucleotide sequence”. According to the MPEP, transitional phrases such as “having” must be interpreted in light of the specification to determine whether open or closed claim language is intended. MPEP 2111.03 IV. The specification only describes the sequences of SEQ ID NOs. 1 and 2 as the primer pair to detect the tcpS gene (e.g., Table 1). The specification does not describe any larger or smaller primer sequences comprising or comprising-in-part the sequences of SEQ ID NOs. 1 and 2, nor does the specification indicate that the target tcpS sequence can have different primer binding sites. Therefore, for purposes of prior art searching, each instance of “having” is determined to be closed language, and will be construed as “consisting of”.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 11-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
	Eligibility is considered in light of MPEP 2106 III, which incorporates the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) published on January 17, 2019 (84 Fed. Reg. 50) and clarified in the October 2019 Update.
	As can be seen in the MPEP 2106 III Figure, eligibility analysis requires one to address the following questions: (i) Step 1 – Is the claim directed to one of the four statutory categories (i.e., process, machine, manufacture or composition of matter); (ii) Step 2A – Is the claim directed to a judicial exception (i.e., a natural phenomenon, law of nature or abstract idea); and (iii) Step 2B – does the claim recite additional elements that amount to significantly more than the judicial exception. In addition, as can be seen in the MPEP 2106.04 II Figure, Step 2A is a two-prong inquiry, with Prong One asking whether the claims recite a judicial exception (i.e., an abstract idea, natural phenomenon or law of nature) and Prong Two asking whether the claims recite additional elements that integrate the judicial exception into a practical application.
In this case, as to Step 1, claims 11-12 are each directed to one of the four statutory categories since they are drawn to a composition of matter.
	The analysis cannot be streamlined, so the claim is considered with respect to Step 2A.
	The claims require the kit to include a set of primers that specifically binds to the tcpS gene. It is not clear that these primers exist in nature, but these oligonucleotides are, nevertheless, judicial exceptions because they are derived from naturally occurring nucleic acids (GenBank Accession No. KM408432.1) and possess no structural or functional differences relative to their naturally occurring counterpart. For example, the oligonucleotides are not required to include a label or non-naturally occurring nucleotides, nor do they have functions not possessed by naturally occurring nucleic acids. As well, MPEP 2106.04(b)(i) identifies isolated nucleic acids having no structural or functional differences from naturally occurring nucleic acids as an example of a patent-ineligible natural product.
	In addition, as discussed in MPEP 2016.04(b)(II), “[P]roduct of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart.” See Ambry Genetics, 774 F.3d at 760, 113 USPQ2d at 1244. In this case, the claimed oligonucleotides have no functional differences relative to their naturally occurring counterparts since both the claimed and naturally occurring molecules hybridize to complementary nucleic acids.
In view of the foregoing, claims 11-12 clearly recite a judicial exception. The judicial exception is not integrated into a practical application because providing the oligonucleotides in a kit is nothing more than token extra-solution activity and an attempt to link the judicial exception to a particular technological environment. Claims 11-12 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the kit merely requires two additional reagents (one from the “one or more” clause, e.g., water, and one control) which encompass naturally occurring products, and are routine and conventional elements. Thus, claims 11-12 are clearly directed to a judicial exception without significantly more.
In view of the foregoing, claims 11-12 are rejected under 35 U.S.C. 101 for being directed to ineligible subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 6 recites the limitation in step (4) “the sample that can be amplified a target band by the primer is one of the three serotypes”. This limitation is not grammatically correct and its meaning is unclear.
	Claims 7-8 depend from claim 6, and consequently include the indefiniteness issues of claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Newman2 (Identification and Characterization of a Novel Bacterial Virulence Factor That Shares Homology with Mammalian Toll/Interleukin-1 Receptor Family Proteins, Infection and Immunity, 74(1): 594-601, 2006) in view of GenBank Accession No. KM408432.13 (2019), and Godfrey4 (US Patent App. Pub. No. 2006/0068433), as evidenced by GenBank Accession No. KM408432.1, revision history5 (2015).

	Regarding independent claim 11, Newman teaches …
PCR reagents comprising: primers for detecting tlpA gene, which comprises a forward primer and a reverse primer (abstract: “identified in Salmonella enterica serovar Enteritidis genome”; p. 595, right col., para. 2: tlpAFL/F and tlpAFL/R).

Newman does not teach the “tcpS gene” nomenclature for the target nucleic acid. However, the Newman tlpAPF primers hybridize to GenBank Accession No. KM408432.1, which is directed to the tcpS gene. In addition, the amino acid sequence of the coding region in GenBank Accession No. KM408432.1 is homologous to the tlpA Salmonella amino acid sequence identified in Newman Fig. 1. Therefore, the instant tcpS gene reads on the Newman tlpA gene, and the Newman tlpAPF primers will detect at least a part of tcpS.

Newman does not teach that the primers for detecting the tcpS gene comprise a forward primer having a nucleotide sequence as set forth in SEQ ID NO. 1 and a reverse primer having a nucleotide sequence as set forth in SEQ ID NO. 2. However, primer design is well-known in the art (e.g., Godfrey, para. 62). Given that Newman has identified at least a part of the target gene of interest, the ordinary artisan would be able to optimize the target gene primer binding sites to arrive at the presently claimed primers of SEQ ID NOs. 1 and 2, and would have been motivated to do so to increase the efficiency and specificity of a PCR assay using such primers.

In addition, Godfrey teaches a kit comprising PCR detection reagents and primers (para. 112: “kits for detection of specific nucleic acids … nucleic acid primers”), wherein the kit further comprises water (para. 112), dNTP (para. 112), PCR buffer (para. 112), rTaq enzyme (para. 112), and a sample genomic DNA extraction reagent (para. 114), a positive control (paras. 109, 112, 121) and a negative control (paras. 112, 136).

Regarding dependent claim 12, Godfrey additional teaches that the positive control is a DNA sample containing the target gene (i.e., tcpS) (para. 109).

Prior to the effective filing date of the present invention, it would have been prima facie obvious to incorporate the primers of Newman, as optimized by the GenBank Accession No. KM408432.1 sequence, into the kit of Godfrey, and to further incorporate the additional Godfrey reagents into the kit. Newman teaches the need for identifying virulence genes in bacterial genomes. Godfrey teaches that assembling reagents into kits is an efficient method for commercially distributing reagents. The ordinary artisan would have been motivated to combine the Newman primers into the Godfrey reagent kits to increase the efficiency of assays for screening for bacterial virulence genes, and would have had an expectation of success as assembling PCR reagents into kits is well-known in the art. In addition, the specification does not provide any evidence of unexpected results with respect to using the recited primers.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Newman (Identification and Characterization of a Novel Bacterial Virulence Factor That Shares Homology with Mammalian Toll/Interleukin-1 Receptor Family Proteins, Infection and Immunity, 74(1): 594-601, 2006) in view of GenBank Accession No. KM408432.1 (sequence submitted 2014), and Godfrey (US Patent App. Pub. No. 2006/0068433) as applied to claim 11 above, and further in view of Shanks6 (US Patent App. Pub. No. 2009/0203032).

GenBank Accession No. KM408432.1 was submitted in 2019. However, the sequence was first submitted to GenBank in September 2015. As shown by the attached revision history, the sequences in the 2015 and 2019 versions are identical.

Regarding dependent claim 12, Shanks additionally teaches that the negative control is a DNA sample without the target gene (Fig. 7 shows a chicken-specific assay – lane 1 shows a negative control of non-chicken fecal contaminated water – lane 13 is also designated a negative control; para. 84: “PCR assays were challenged against composite fecal DNA extracts from non-target animals”).

Prior to the effective filing date of the present invention, it would have been prima facie obvious to use the primer kit of Newman plus Godfrey, discussed above, in the method of Shanks and to further incorporate the recited negative control. Newman teaches the need for identifying virulence genes in bacterial genomes. Shanks teaches the need to efficiently and specifically identify bacterial contamination in various environmental samples. Therefore, the ordinary artisan would have been motivated to use the Newman primer kit in the Shanks method in order to efficiently identify the presence of various Salmonella serotypes in environmental samples, and further incorporate the recited negative control as are they are obvious matters of design choice that can be optimized through routine experimentation. The ordinary artisan would have had an expectation of success as modifying PCR detection methods to detect different targets is well-known in the art. In addition, the specification does not provide any evidence of unexpected results with respect to using the recited primers.



Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Newman (Identification and Characterization of a Novel Bacterial Virulence Factor That Shares Homology with Mammalian Toll/Interleukin-1 Receptor Family Proteins, Infection and Immunity, 74(1): 594-601, 2006) in view of GenBank Accession No. KM408432.1 (sequence submitted 2014), Godfrey (US Patent App. Pub. No. 2006/0068433) and Shanks (US Patent App. Pub. No. 2009/0203032).

GenBank Accession No. KM408432.1 was submitted in 2019. However, the sequence was first submitted to GenBank in September 2015. As shown by the attached revision history, the sequences in the 2015 and 2019 versions are identical.

Regarding independent claim 6, the combination of Newman, GenBank Accession No. 
KM408432.1 and Godfrey teaches or suggests the detection kit according to claim 11, and that the target gene is tcpS (see claim 11 above). Some of the components of the claim 11 kit, including the controls and the primers comprising a forward primer having a nucleotide sequence as set forth in SEQ ID NO: 1 and a reverse primer having a nucleotide sequence as set forth in SEQ ID NO: 2 are used in claim 6 step (2).

In addition, Newman teaches the limitations requiring that the method detects Salmonella Enteritidis, and that the sample that can be amplified by the primers is Salmonella Enteriditis (e.g., abstract, Figs. 2-3). Newman teaches or suggests forward and reverse primers that bind to the tcpS gene, as noted above in claim 11. The ordinary artisan would understand that primers that bind to a gene can be used to detect that gene.


In addition, Shanks teaches …
A method comprising the following steps: (1) extracting sample genomic DNA (para. 64: “[t]otal DNA was extracted from the fecal samples”);
(2) adding the sample genomic DNA, a positive control or a negative control into PCR tubes of PCR reaction system respectively to obtain a corresponding sample reaction tube, positive reaction tube or negative reaction tube, wherein the PCR reaction system contains the primers for detecting the target gene (para. 108: “primer amplification step as then performed to … amplify … targeted DNA … [r]eactions contained … primer”; para. 109: “PCR reactions in this study were performed in low-retention reaction tubes”; Fig. 7 and para. 58: “[l]anes 13 and 14 are the PCR reaction controls for negative and positive”);
(3) performing PCR reaction, placing the reaction tubes on a PCR instrument, setting circulation parameters, and performing PCR reaction (para. 108: “primer amplification step as then performed to … amplify … targeted DNA …”; para. 69: “[a]ll PCR reactions were performed using [a Bio-Rad] thermal cycler”; Table 5, e.g., shows some thermal cycling parameters);
and (4) analyzing results after the PCR reaction is completed (para. 116: data analysis).

Finally, the limitation “the sample is Salmonella Enteritidis, Salmonella Pullorum/ Gallinarum or Salmonella Dublin when a result having tcpS gene, the sample is not Salmonella Enteritidis, Salmonella Pullorum/ Gallinarum or Salmonella Dublin when a result having no tcpS gene” is not an active method step. Since Newman plus GenBank Accession No. KM408432.1, Godfrey and Shanks teach or suggest all of the active steps recited in claim 6, then the prior art are method inherently meets these limitation as well (MPEP 2112 III). If there is some particular step or element or structure that is required to achieve this result, then the claims would be unpatentable due to the omission of essential elements or steps (MPEP 2172.01). 


Regarding dependent claim 7, Newman additionally teaches that the method is not used for disease diagnosis purpose (p. 595, right col., para. 2: primers were used for plasmid construction).

Regarding dependent claim 8, none of Newman, Godfrey or Shanks teaches the recited combination of thermal cycling parameters. However, each of Godfrey and Shanks provide general guidance on designing appropriate thermal cycling parameters (Godfrey, paras. 6 and 11; Shanks, para. 71), as well as examples of specific embodiments of thermal cycling parameters (Godfrey, para. 159; Shanks, paras. 108-109). In addition, the design and optimization of PCR cycling parameters is well-known in the art, and consequently the ordinary artisan would be able to arrive the instantly claimed cycling parameters through routine experimentation.

Prior to the effective filing date of the present invention, it would have been prima facie obvious to incorporate the primers of Newman, as optimized by the GenBank Accession No. KM408432.1 sequence, into the kit of Godfrey, and to further incorporate the additional Godfrey reagents into the kit. Newman teaches the need for identifying virulence genes in bacterial genomes. Godfrey teaches that assembling reagents into kits is an efficient method for commercially distributing reagents. The ordinary artisan would have been motivated to combine the Newman primers into the Godfrey reagent kits to increase the efficiency of assays for screening for bacterial virulence genes, and would have had an expectation of success as assembling PCR reagents into kits is well-known in the art. In addition, the specification does not provide any evidence of unexpected results with respect to using the recited primers.
Further, it would have been prima facie obvious to use the primer kit of Newman plus Godfrey, discussed above, in the method of Shanks and to further incorporate the recited cycling parameters. Newman teaches the need for identifying virulence genes in bacterial genomes. Shanks teaches the need to efficiently and specifically identify bacterial contamination in various environmental samples. Therefore, the ordinary artisan would have been motivated to use the Newman primer kit in the Shanks method in order to efficiently identify the presence of various Salmonella serotypes in environmental samples, and further incorporate the cycling parameters, as these are obvious matters of design choice that can be optimized through routine experimentation. The ordinary artisan would have had an expectation of success as modifying PCR detection methods to detect different targets is well-known in the art. In addition, the specification does not provide any evidence of unexpected results with respect to using the recited primers or cycling conditions.

Conclusion
Claims 6-8 and 11-12 are being examined, and are rejected. Claims 6 and 11-12 are objected to. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/GARY BENZION/Supervisory Patent Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Each of the Newman primers also comprises a terminal restriction enzyme sequence that is not homologous to the tcpS sequence.
        2 Newman was cited in the PTO-892 Notice of References Cited mailed December 7, 2021.
        3 GenBank Accession No. KM408432.1 was cited in the PTO-892 Notice of References Cited mailed December 7, 2021.
        4 Godfrey was cited in the PTO-892 Notice of References Cited mailed December 7, 2021.
        5 GenBank Accession No. KM408432.1 revision history was cited in the PTO-892 Notice of References Cited mailed December 7, 2021.
        6 Shanks was cited in the PTO-892 Notice of References Cited mailed December 7, 2021.